t c memo united_states tax_court khadija duma petitioner v commissioner of internal revenue respondent docket no filed date khadija duma petitioner anne w bryson douglas dahl and scott hovey for respondent memorandum findings_of_fact and opinion gustafson judge this case is before the court on petitioner khadija duma’s petition pursuant to sec_6213 1except as otherwise noted all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure for redetermination of her federal_income_tax deficiencies for and which the internal_revenue_service irs determined to be as follows additions to tax_deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure year respondent has conceded certain issues that contributed to those deficiencies and ms duma has conceded others so that the remaining issues we must decide are whether in ms duma received wages from her employer in the amount of dollar_figure rather than dollar_figure as she alleges we find that she received wages in the larger amount 2respondent concedes that ms duma is entitled to mortgage interest deductions of dollar_figure in and dollar_figure in that she is not liable for the sec_6654 estimated_tax addition_to_tax for that she paid dollar_figure in student_loan interest for and that in she received social_security_benefits of dollar_figure not the dollar_figure determined in the notice_of_deficiency nor a larger amount of dollar_figure which respondent’s records allegedly stated 3ms duma does not dispute that in she received dollar_figure in interest_income from her credit_union that in she received dividends of dollar_figure that in she received pension annuity payments of dollar_figure from fidelity investments that in she received wages of dollar_figure from her employer and that in she received disability_income of dollar_figure from the social_security administration at one point during the pendency of this case ms duma expressed an intention to prove medical_expenses related to her disability for which she would be entitled to claim itemized_deductions but at trial she stated that she would not attempt such proof whether in ms duma received dollar_figure in proceeds from sales of stock rather than dollar_figure as she alleges we find that she received proceeds in the larger amount whether ms duma filed tax returns for and as she alleges we find that she did not file returns and that she is therefore liable for the failure-to-file addition_to_tax under sec_6651 for both years whether ms duma is liable for the addition_to_tax for failure to pay under sec_6651 we find that she is liable for both years whether ms duma is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 for we find that she is findings_of_fact the parties have stipulated some of the facts and we incorporate by this reference the stipulation of facts filed date and the attached exhibits at the time ms duma filed her petition she resided in washington d c ms duma’s employment before and during the years in issue and ms duma was employed by federal_national_mortgage_association fnma commonly called fannie_mae at some point in the years in issue she became disabled and stopped working she testified about a particular date in being her last day but she presented no corroborating evidence and fnma reported paying wages to her in we are therefore unable to find precisely when she stopped working compensation paid_by fnma fnma paid ms duma wages and other_benefits for her work fnma direct-deposited her wages into her account at the fnma employees’ credit_union pursuant to her employment arrangement with fnma ms duma was entitled to and eventually received first short-term disability std and then long-term disability ltd benefits the record does not show the dates that she received such payments ms duma did not offer plan documents for either of these benefits but she testified that fnma itself paid the std benefits and that a third party unum paid the long-term the record does not include reliable information about the nature or source of the payments fnma also had a program by which it lent money to employees for home purchases and then forgave the loans ms duma did not present any documentation to describe the terms of this program she testified that fnma made such a loan to her that she had not reported the loan proceeds as income that fnma had later 4ms duma testified that she received short-term disability benefits from her last day at fnma in through some time in and implied that the fnma payments reported as wages in may have been disability payments but she did not introduce any further evidence to clarify this question forgiven the loan pursuant to the program and that she did not report the forgiven amount as income she initially testified that the forgiveness occurred in the years in issue but then testified that it must have been in a later year the record does not show whether in or fnma forgave loans it had made to ms duma fnma paid compensation to ms duma in the amounts of dollar_figure for and dollar_figure for ms duma did not prove her fnma wage amount to be lower than dollar_figure in and she did not dispute the dollar_figure amount in fnma reported those amounts to the irs and the irs used those figures in determining ms duma’s income_tax_liability stock benefit payments from equiserve ms duma received an fnma stock benefit through what was apparently an employee stock_option plan she presented no plan documents or other written explanation of this benefit she testified that shares awarded through this plan could be taken either as stock or as cash at some point or points during and she received a stock benefit and elected the cash_option when an employee elected the cash_option payments were made by equiserve inc which fnma had retained to manage the benefit in equiserve made four payments to ms duma in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure which totaled dollar_figure ms duma did not prove that her income in from this stock benefit was lower than dollar_figure equiserve reported those payments to the irs and the irs included that total in income when determining ms duma’s income_tax_liability ms duma’s filings with the irs the record does not show whether ms duma filed a return for the year immediately preceding the years in issue and there is some evidence that she did not do so the irs’s substitute for return for each of the years and contains an entry that reads prior year return on the due dates for the and returns at issue in this case--ie on date and 2005--ms duma left her home boarded a bus and rode to the local irs office where she completed and filed a form to receive an automatic four-month extension to file her tax_return the irs’s records show timely filings of requests for extensions and thus corroborate ms duma’s testimony to this effect however ms duma did not prove by a preponderance_of_the_evidence that she filed her tax_return for or the irs’s records reflect no such filings and ms duma has no copy of the returns and no mailing receipt we find that she did not file a tax_return for or irs action when the irs did not receive returns for ms duma the irs prepared pursuant to sec_6020 a substitute for return sfr for each of the years and using the information provided to it by third-party payors the irs then issued to ms duma on date two statutory notices of deficiency--one each for the years and 2004--determining deficiencies in her income_tax for both those years and determining additions to tax for failure_to_file under sec_6651 for failure_to_pay_tax under sec_6651 and for failure to make estimated_tax payments under sec_6654 pretrial proceedings on date ms duma timely filed her petition commencing this case the case was set for trial at the calendar commencing eleven months later on date in washington d c but when ms duma appeared at that calendar call she requested a continuance so she could have more time to assemble additional information the court granted a continuance on date ms duma filed a bankruptcy petition in the u s bankruptcy court for the district of columbia and shortly thereafter proceedings in this case were stayed pursuant to u s c sec_362 on date the bankruptcy court granted ms duma a discharge and proceedings here resumed on date on date the court issued its notice that this case was set for trial at a calendar commencing five months later on date--ie two years and five months after ms duma first filed her petition--and issued its standing_pretrial_order directing both parties to among other things exchange exhibits and submit pretrial memoranda no later than days before the calendar call by date the court had received respondent’s pretrial memorandum but none from ms duma respondent’s report stated that ms duma was not cooperating in providing to respondent the information that she would rely on at trial on that day the court initiated a telephone conference with the parties to discuss the case the court told ms duma that she was overdue for exchanging exhibits and should do so immediately she responded that her disability made it difficult to do so and the court ordered her to be sure to bring her exhibits to the calendar call ms duma spoke of the unavailability of some documents that she might want to present and the court suggested that she consider what alternative documents might serve mentioning in particular bank statements credit card statements calendars log books or day books ms duma appeared at the calendar call on date apparently carrying with her some documents which she showed to respondent’s counsel and she asked for more time to obtain information at her request the court scheduled her trial for the afternoon of the last day of the calendar--friday date when ms duma appeared at that time however she had no documents with her neither the documents she had brought to the calendar call nor the additional documents she had hoped to obtain the only documents offered into evidence at the trial were exhibit no year description 1-j 2-j 3-r 4-r 5-r 6-r notice_of_deficiency notice_of_deficiency form_4340 certificate of assessments payments and other specified matters form_4340 certificate of assessments payments and other specified matters proposed individual income_tax assessment 30-day_letter with attached sec_6020 certification and return proposed individual income_tax assessment 30-day_letter with attached sec_6020 certification and return opinion i income issues a burden_of_proof the irs’s deficiency determinations are generally presumed correct and ms duma as the petitioner in this case has the burden of establishing that the determinations in the notices of deficiency are erroneous see rule a 290_us_111 ms duma had two and a half years between petition and trial to assemble her evidence in a pretrial telephone conference the court reminded her of her burden and suggested to her the types of information she might consider bringing as proof of her contentions when at the calendar call she requested additional time to find information the court allowed her the latest trial time in the week-long calendar despite all that she produced no documents whatsoever to corroborate any aspect of her testimony on the disputed issues she thus failed to carry her burden_of_proof b ms duma’s liability fnma compensation the irs received information from fnma showing wages of dollar_figure ms duma gave oral testimony that she received less than that total but she did not corroborate her recollection with any statements from fnma any records from her credit_union account into which the amounts would have been deposited or any other records of any sort at a calendar call in this court held date ms duma stated for my annual income was over dollar_figure by the time of the trial in date however ms duma was disputing the figure for and said it was not dollar_figure but only approximately dollar_figure at some point before trial she showed to respondent’s counsel several pay stubs and a printout of some sort that showed the smaller figure but respondent’s counsel stated that he had not been able to identify or authenticate the printout and ms duma did not offer the printout or the pay stubs at trial she testified that she probably had somewhere amid voluminous records her employee copy of her form_w-2 wage and tax statement issued by fnma for but she did not find it before trial ms duma’s testimony indicated two possible reasons that the correct amount might be larger than she supposed it is possible that the disputed income figure for includes std payments that she received but that were not on her printout that she showed to respondent’s counsel and it is also possible that some of the income amounts reported by fnma for or were for loan forgiveness in any event she did not prove that her compensation was less than fnma reported stock benefit the irs received information from equiserve showing stock proceeds of dollar_figure ms duma disputes the figure and says it was instead approximately dollar_figure she presented no documentation--neither statements from fnma or equiserve nor records from her account at the credit union--to corroborate the lower amount ms duma speculates and it is possible that some of the difference between equiserve’s total and her lower figure is accounted for by the stock’s being attributed to her on a date when the value of the stock was higher but then being sold and cash paid to her on a later date when the value had fallen even if her uncorroborated explanation were correct and accounted for the entire difference it appears on the record before us that the stock itself would have been income to her when it was initially awarded and in the amount of its then value and she neither argued for nor established any entitlement to a deduction for any loss on the sales however it seems more likely that her impression of having received approximately dollar_figure is the result of her recalling the fourth equiserve payment of dollar_figure and forgetting the other three in any event she did not prove that she received less than dollar_figure in stock proceeds from equiserve ii addition-to-tax issues a burden of production sec_7491 provides that the commissioner shall have the burden of production with respect to the liability of any individual for any addition_to_tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant addition_to_tax 118_tc_358 see also 116_tc_438 if a taxpayer files a petition alleging some error in the determination of an addition_to_tax the taxpayer’s challenge will succeed unless the commissioner produces evidence that the addition_to_tax is appropriate swain v commissioner supra pincite b ms duma’s liability additions to tax for failure_to_file sec_6651 imposes an addition_to_tax i n case of failure_to_file any return we have found that ms duma failed to file her returns for and she did file requests for extensions but her uncorroborated testimony that she filed returns was not persuasive ms duma claims that late in the day on date after having made her first trip to the irs to file the extension form she finished filling out her tax returns for and but made no copy of the returns for herself because she had no spare blank forms she says that the returns she prepared showed that she was entitled to small refunds she says that she stapled together the two returns for and and put them into a single envelope for mailing she testified that on date she made a second bus trip to the same neighborhood where the irs office is near the post office at the post office there last-minute filers of tax returns walk and drive by and mail their returns by dropping them in a bucket that a postal worker holds out for that purpose she testified that she mailed her and returns in that fashion ms duma’s testimony is problematic her disability she seems to say made it difficult for her to run the errand of photocopying the return or to obtain a second blank return she could complete and keep as her copy and yet she went to the substantial trouble of making two separate bus trips to the same neighborhood on the same day--the first in order to file the request for an extension just in case she did not finish the return on time and the second in order to file her returns for both and given ms duma’s condition this elaborate effort is unlikely and if she did make a first trip to file her extension request with an expectation of filing the returns that day then it would seem she could have obtained the spare blank forms that she now claims she did not have the irs’s transcripts of ms duma’s accounts for and do not show the filing of any returns she claims that when she later made inquiries with the irs personnel told her that her returns had been rejected because they had been stapled and because she had used white-out fluid to make corrections on them she says that those personnel told her to submit duplicate originals but that she did not do so it is difficult to account for her refusal to file a duplicate original after that alleged conversation it is not impossible that ms duma’s account is true but she did not prove it by a preponderance_of_the_evidence we therefore find that she did not file her returns sec_6651 provides that the addition will not be due if the failure_to_file is due to reasonable_cause and not due to willful neglect the commissioner does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite- ms duma does not allege any reasonable_cause excuse and we find here no circumstances that would constitute reasonable_cause the amount of the failure-to-file addition i sec_5 percent of the amount_required_to_be_shown_as_tax for each month of the delinquency not exceeding percent in the aggregate sec_6651 the specific amount of ms duma’s failure-to-file addition for each year will be calculated after the amount of her tax_liability has been redetermined taking into account the parties’ concessions see supra note sec_2 and and our findings sec_6651 limits the sec_6651 failure- to-file addition_to_tax by subtracting the sec_6651 failure-to-pay addition percent which is discussed below in part ii b from the sec_6651 failure-to-file addition percent for any month that additions to tax apply under both sec_6651 and a additions to tax for failure to pay sec_6651 imposes an addition_to_tax i n case of failure to pay the amount shown as tax on any return including an income_tax return this addition does not accrue unless a tax amount is shown on a return so the commissioner must introduce evidence that the tax was shown on a federal_income_tax return to satisfy his burden of production under sec_7491 120_tc_163 when a taxpayer has not filed a return the sec_6651 addition_to_tax may be imposed if the irs prepared an sfr that meets the requirements of sec_6020 127_tc_200 affd 521_f3d_1289 10th cir in this case the irs satisfied its burden by offering the sfr for each year along with a signed sec_6020 asfr certification and ms duma suggests no defect in the agency’s procedure as with the failure-to-file addition the statute provides that the addition for failure to pay will not be due if the failure is due to reasonable_cause and not due to willful neglect sec_6651 however ms duma has not alleged any reasonable_cause for her failure to pay and we find none the amount of the failure-to-pay addition is one-half of percent of the amount shown as tax for each month of the delinquency not exceeding percent in the aggregate the specific amount of ms duma’s failure-to-pay addition for each year will be calculated according to this formula after the amount of her tax_liability has been redetermined taking into account the parties’ concessions see supra note sec_2 and and our findings addition_to_tax for failure to pay estimated_tax sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual a taxpayer has an obligation to pay estimated_tax for a particular year if she has a required_annual_payment for that year sec_6654 a required_annual_payment is defined in sec_6654 as-- the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the individual did not file a return for such preceding_taxable_year emphasis added thus respondent’s burden of production under sec_7491 requires him to produce for each year for which the addition is asserted evidence that the taxpayer had a required_annual_payment under sec_6654 and in order to do so he must demonstrate the tax shown on the taxpayer’s return for the preceding year unless he can show that the taxpayer did not file a return for that preceding year wheeler v commissioner supra pincite for the record establishes that ms duma did not file a return for such preceding_taxable_year --ie 2003--so respondent has shown a required_annual_payment for equal to percent of the liability for that year 6notwithstanding sec_6020 which provides that an sfr prepared and executed by the irs pursuant to sec_6020 shall be prima facie good and sufficient for all legal purposes an sfr is not a return of the individual emphasis added for purposes of sec_6654 cf 121_tc_111 an sfr prepared under sec_6020 does not constitute a return of the taxpayer for purposes of u s c sec a b citing 949_f2d_341 10th cir 118_tc_155 a return made by the taxpayer under sec_6211 does not include an sfr executed under sec_6020 91_tc_926 to give a rational meaning for the word ‘individual’ in sec_6013 an sfr prepared under sec_6020 is not a separate_return under sec_6013 at trial ms duma indicated that she did not know about an obligation to pay estimated_tax however the sec_6654 addition_to_tax is mandatory and must be imposed unless a statutory exception applies and there is no exception provided for ignorance see 91_tc_874 reasonable_cause is not an excuse for underpayment of estimated_tax sec_1_6654-1 income_tax regs sec_6654 does provide that a taxpayer may avoid this addition if she can show that by reason of casualty disaster or other unusual circumstances the imposition of such addition_to_tax would be against equity and good conscience but ms duma made no such showing consequently the addition_to_tax for failure to pay estimated_tax is sustained for in an amount yet to be determined to reflect the foregoing decision will be entered under rule
